Citation Nr: 1644223	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  14-32 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In January 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2015).

With regard to the Veteran's claim for a compensable rating for bilateral hearing loss, the Board finds that a remand is necessary in order to afford him a contemporaneous VA examination.  He was most recently afforded a VA examination in October 2014.  At that time, his bilateral hearing loss was not severe enough to warrant a compensable rating.  However, during the January 2015 Board hearing, he indicated that his hearing difficulties in both ears had worsened since October 2014.  See January 2015 Hearing Transcript, p. 8. Specifically, he stated that he has difficulty hearing background noise and high-pitched noises, as well as trouble hearing when using a cell phone.  See January 2015 Hearing Transcript, p. 4, 8.  Additionally, the Veteran submitted a letter in March 2015, informing the Board that he would soon be receiving a hearing aid for his right ear, which he did not have when the October 2014 VA examination was performed.

Therefore, because the Veteran's testimony indicates that his hearing difficulties may have increased in severity since his most recent VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his hearing loss.

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through October 16, 2014, have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records.  VA treatment records dated to October 16, 2014, are currently associated with the claims file.  

2. Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records.  Make at least two (2) attempts to obtain records from any identified source.

3. If any VA or private treatment records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Thereafter, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected bilateral hearing loss. All appropriate audiological testing should be completed and the complete claims file should be reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the hearing loss disability on appeal.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's hearing loss.  The examiner should describe the impact that the Veteran's hearing loss has on his activities of daily life.

4. Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




